          Case 1:19-cv-11680-LGS Document 6 Filed 03/27/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------- X
STEPHEN DONNELL,                       :
                                       :
               Plaintiff,              : CASE NO.: 19-cv-11680-LGS
                                       :
     -against-                         :
                                       :
PATTERN ENERGY GROUP, INC.,            :
MICHAEL GARLAND, ESBEN PEDERSEN, :
ALAN BATKIN, LORD JOHN BROWNE,         :
DOUGLAS HALL, PATRICIA NEWSON,         :
MONA SUTPHEN, and RICHARD              :
GOODMAN,                               :
                                       :
               Defendants.             :
-------------------------------------- X

                                   NOTICE OF DISMISSAL

       Notice is hereby given that pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil

Procedure, Plaintiff voluntarily dismisses the above-titled action as moot. This notice of dismissal

is being filed with the Court before service by Defendants of either an answer or a motion for

summary judgment.

Dated: March 27, 2020                              Respectfully Submitted,

                                                   MONTEVERDE & ASSOCIATES PC

                                                   /s/ Juan E. Monteverde____________
                                                   Juan E. Monteverde (JM-8169)
                                                   The Empire State Building
                                                   350 Fifth Avenue, Suite 4405
                                                   New York, New York 10118
                                                   Tel: 212-971-1341
                                                   Fax: 212-202-7880

                                                   Attorneys for Plaintiff
